Exhibit 99.1 1245 Q Street Lincoln, NE 68508 Phone: 402-475-2525 Fax: 402-475-9061 Contact: Kevin R. Karas Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES FOURTH QUARTER AND YEAR-END 2012 RESULTS LINCOLN, Nebraska (February 12, 2013)  National Research Corporation (NASDAQ:NRCI) today announced results for the fourth quarter and year-end 2012 Fourth Quarter ● Net new sales of $5.9 million ● Revenue up 15% to $22.0 million ● Net income up 18% to $3.7 million ● Diluted earnings per share of $0.53, up 15% Year-end 2012 ● Total contract value at $94.5 million ● Revenue up 14% to $86.4 million ● Net income up 30% to $15.1 million ● Diluted earnings per share of $2.17, up 28% Commenting on the fourth quarter and year-end results, Michael D. Hays, chief executive officer of National Research Corporation, said, We clearly ended the year strong, which continues our positive performance trends of the past several years. With sales and client retention at record levels, combined with a robust new product pipeline, the prospects for 2013 are very bright. Revenue for the quarter ended December 31, 2012, was $22.0 million, compared to $19.1 million for the same quarter in 2011. Net income for the quarter ended December 31, 2012, was $3.7 million, or $0.54 per basic share and $0.53 per diluted share, compared to $3.1 million for the fourth quarter 2011, or $0.47 per basic share and $0.46 per diluted share. -MORE- NRCI Announces Fourth Quarter and Year-End 2012 Results Page 2 February 12, 2013 Revenue for the year ended December 31, 2012, was $86.4 million, compared to $75.8 million for the same period in 2011, an increase of 14%. Net income for the year ended December 31, 2012, was $15.1 million or $2.22 per basic share and $2.17 per diluted share, compared to $11.6 million for the year ended December 31, 2011, or $1.73 per basic share and $1.69 per diluted share. In closing, Kevin Karas, chief financial officer of National Research Corporation, said, We are very pleased with the financial performance in both the fourth quarter and full year that has been achieved as a result of our current business model. In particular, we are very encouraged with our continued trend of double-digit organic revenue growth and the increase in operating margin in 2012. A listen-only simulcast of National Research Corporations 2012 fourth quarter and year-end conference call will be available online at www.earnings.com on February 13, 2013, beginning at 11:00 a.m. Eastern time. The online replay will follow approximately one hour later and continue for 30 days. For more than 31 years, National Research Corporation has been at the forefront of patient-centered care, helping healthcare providers measure and improve quality and services through analytics that offer a rich understanding of customers experiences, preferences, risks and behaviors across the healthcare continuum. This press release includes forward-looking statements related to the Company that can generally be identified as describing the Companys future plans, objectives or goals. Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For further information about the factors that could affect the Companys future results, please see the Companys filings with the Securities and Exchange Commission. -MORE- NRCI Announces Fourth Quarter and Year-End 2012 Results Page 3 February 12, 2013 NATIONAL RESEARCH CORPORATION Unaudited Consolidated Statements of Income (In thousands, except per share data) Three Months Ended Twelve Months Ended December 31, December 31, Revenue $ Operating expenses: Direct Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense), net: Interest income 12 5 32 13 Interest expense ) Other, net 13 ) (3 ) 41 Total other expense, net ) Income before income taxes Provision for income taxes 1,971 Net income $ Net income per share, basic $ Net income per share, diluted $ Weighted average shares outstanding: Basic Diluted -MORE- NRCI Announces Fourth Quarter and Year-End 2012 Results Page 4 February 12, 2013 NATIONAL RESEARCH CORPORATION Unaudited Consolidated Condensed Balance Sheets (Dollars in thousands, except share amounts) Dec. 31, Dec. 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Income taxes receivable Other current assets Total current assets Net property and equipment Goodwill Other, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued compensation Income taxes payable 145 Notes payable Total current liabilities Non-current liabilities Total Liabilities Shareholders Equity: Common stock, $0.001 par value; 20,000,000 shares authorized; issued 8,376,592 in 2012 and 8,117,849 in 2011; outstanding 6,874,992 in 2012 and 6,724,280 in 2011 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total shareholders equity Total liabilities and shareholders equity $ $ -END-
